                                          Case 5:21-cv-04136-BLF Document 10 Filed 06/02/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                      SAN JOSE DIVISION

                                   6

                                   7     IMESH PERERA,                                  Case No. 21-cv-04136-BLF
                                   8                   Plaintiff,
                                                                                        ORDER SETTING CMC FOR JUNE 2,
                                   9             v.                                     2021 AT 4PM
                                  10     DAVID W. JENNINGS, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court ORDERS the Parties to appear via Zoom for a case management conference at

                                  14   4pm today, June 2, 2021. The Zoom link will be posted on the docket. Plaintiff SHALL serve this

                                  15   Order on Defendants via email.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: June 2, 2021

                                  19                                                ______________________________________
                                                                                    BETH LABSON FREEMAN
                                  20                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
